Case 1:14-cv-06622-RJD-VMS Document 126 Filed 05/04/21 Page 1 of 1 PageID #: 1901




                            LAW OFFICES OF MICHAEL B. WOLK, P.C.
                            155 East 55th Street, Suite 300B
                            New York, New York 10022
                            Tel: 917-238-0576
                            Fax: 973-535-1148
                            Email: michael.wolk@wolkgroup.com
                                                           May 4, 2021
     BY ELECTRONIC FILING/SERVICE
     The Honorable Raymond J. Dearie, U.S.D.J.
     United States District Court, E.D.N.Y.
     225 Cadman Plaza East
     Brooklyn, New York 11201

            Re: Onewest Bank, N.A. (Plaintiff)
                         -against-
                Nechuma Simon, Aaron Simon, et al. (Defendants)
                E.D.N.Y. Case No. 1:14-cv-06622-RJD-VMS

                Application For 2 Week Extension Until May 21, 2021 Due To The Death
                Of The Father Of The Defendants’ Sole Practitioner Attorney
     Your Honor:

     I am a sole practitioner attorney. As of July 29, 2019, I became the new attorney for the
     Borrower Defendant Nechuma Simon and the Homeowner Defendant Aaron Simon
     (“Defendants”) in this mortgage foreclosure action. Dkt. 105.

     Pursuant to a text order entered on April 5, 2021, Your Honor granted an uncontested
     application for a 30-day extension of time until May 5, 2021 [Dkt. 125] for Defendants,
     through me as their sole practitioner attorney, to prepare and file a written submission in
     response to the “Freedom Mortgage Decision” recently rendered by the New York Court
     of Appeals on various issues involving the mortgage foreclosure statute of limitations.

     My father has recently passed away and, by virtue thereof, I was out of town last week,
     and I will also not be in my New York office this week. I am Jewish and the time period
     for sitting shiva is currently ongoing.

     Pursuant to the foregoing, I respectfully request that the Court grant me a 2 week
     extension until May 21, 2021 to prepare and file the written submission referenced
     above. I apologize that I have not reached out to ascertain the position of Plaintiff’s
     counsel to an extension as my time has been consumed with my father’s recent death.

     Thank you for Your Honor’s time and attention to this matter.
                                                        Respectfully submitted,
                                                               /s/
                                                        Michael B. Wolk
     cc: Counsel of record (by efiling)



                                                  1
